Citation Nr: 0000567	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from June 1972 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision, in which the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for a nervous condition 
(hypochondrial neurosis).


REMAND

The appellant contends that his nervous disorder was first 
manifested, and treated, during active service.  In his 
original Application for Compensation or Pension, dated in 
December 1975, he reported treatment for his nerves at "USA 
Hosp[ital], Fort Benning" in 1974 and 1975.  Similarly, he 
reported an in- service history of drinking problems and 
"psychiatric counsel" to a private physician in November 
1975.  Lay statements from his siblings report observation of 
his jumpiness, fingernail biting and violent behavior while 
he was absent without leave (AWOL) from Fort Benning in 1974.

The available medical evidence includes a July 1975 
separation examination which revealed that the appellant's 
psychiatric status was clinically evaluated as "normal" 
upon his separation from service.  Unfortunately, apart from 
entry and separation examination reports, his service medical 
records are unavailable.  However, private and VA clinical 
records reveal treatment for depression and hypochondrial 
neurosis within six- months from his discharge from service.  
Additionally, his Department of Defense Form 214 reveals that 
he had 36 days of lost time pursuant to 10 U.S.C.A. § 972.  
The periods of lost time were from December 3, 1974 to 
January 4, 1975, and from January 5- 7, 1975.

In a case where military records are presumed destroyed or 
missing, VA has an obligation to search for alternative 
medical records that may support the claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  As the appellant has stated that he was 
treated for his nerves at the Fort Benning, Georgia, Military 
Hospital in 1974 and 1975, the RO should request the 
treatment records directly from the hospital.  Sheed v. 
Derwinski, 2 Vet. App. 256, 259 (1992) (VA has a duty to 
obtain records directly from a treating military facility 
when sufficient evidence has been presented to identify and 
locate the treating facility).  Additionally, the RO should 
obtain records relating to the disciplinary proceeding 
pursuant to 10 U.S.C.A. § 972 in late 1974 and early 1975.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain the appellant's current 
private and VA clinical records.

2.  The RO should directly contact the Fort 
Benning, Georgia, Military Hospital and request 
the appellant's medical records of treatment from 
1974 to 1975.

3.  The RO should obtain copies of service 
administrative and personnel records concerning 
the period from 1974 until the appellant's 
discharge from service, including any records 
relating to any disciplinary proceedings pursuant 
to 10 U.S.C.A. § 972 in late 1974 and early 1975.

4.  The appellant is hereby informed of his right 
to submit additional evidence and argument while 
this claim is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  When this development is completed, the claim 
should be readjudicated by the RO with 
consideration given to any additional evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




